Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.

Applicant’s election without traverse of invention I, claims 1-7, in the reply filed on 3/8/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in US20180273844 in view of Liang in their publication “Erythorbic acid promoted formation of CdS QDs in a tube-in-tube micro-channel reactor”.

Regarding Claim 1:  Deshpande teaches a means for producing semiconductor nanocrystals, including Group III-V semiconductors (InP; See Paragraph 73) by a flow reaction process.  The process of Deshpande introduces reagents through a first flow channel connected to a first reagent vessel (42) and a second flow channel connected to a second reagent vessel (44).  Deshpande shows in the examples, that suitable reagents for creating InP may be indium myristate and trimethylsilylphosphine.  It would have been obvious to provide these reagents in either of flow channel one or two when creating InP using the device as shown in Figure 1.  Deshpande shows that the two flow channels are combined in a combining portion (30) followed by reacting the two 

Deshpande teaches the mixing of the solutions in a T-junction and is silent in terms of a multi-layered tubular mixer.

However, Liang teaches that a microporous tube-in-tube micro-channel reactor (MTMCR) may be used for the same purpose as a T-junction in a conventional flow reactor when making semiconductor quantum dots (See Introduction).  In the junction of Liang a first reagent is introduced in a first inlet associated with the inner tube, which is the smallest tube in the multilayered tubular mixer.  The second reagent is introduced through a second inlet and is allowed to flow through a flow channel adjacent to the flow channel in the smallest tube.  The inner tube has a porous section, which facilitates micromixing of the two reagents (See Figure 1).  Those of ordinary skill in the art would have found it obvious to use the MTMCR of Liang in place of the T-mixer of Deshpande as both devices are taught to be useful for the same purpose of providing a mixture of 

Regarding Claim 2-3:  Deshpande teaches that the target composition may be InP (See Paragraph 73 and examples).  InP includes the group V element, P, and the group III element In.

Regarding Claim 4:  The reaction system may be configured to accommodate temperatures in the range from 100-400C (See Paragraph 23).  The residence time may be greater than 20 minutes to 60 minutes (See Paragraph 71). Thus Deshpande teaches an overlapping range of processing temperatures and times.

Regarding Claim 5:  The tubular mixer of Liang has two layers (See Figure 1).

Regarding Claim 6:  All of the tubes including the smallest tube, may have a size from 0.5 to 10 mm (See Paragraph 53).  Deshpande teaches an overlapping range of tube sizes.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Liang as applied to claim 1 above, and further in view of Kim in their publication “Highly luminescent InP/GaP/ZnS Nanocrystals and Their application to white light emitting diodes”.

Deshpande in view of Liang teach a means for creating InP cores meeting the limitations as set forth in claim 1.  Deshpande teach that the InP cores may be coated with ZnS (See Example 4), but is silent in terms of providing Ga into a surface layer of the semiconductor nanoparticle.

However, Kim teaches that an intermediate layer of GaP may be provided in InP/ZnS quantum dots in order to provide better stability to the quantum dots (See Abstract).  Kim teaches that this is performed by first providing the InP cores and providing GaCl3 with ligands and a solvent in order to provide Ga on the surface of the nanoparticles.  The surface coated nanoparticles are then coated with ZnS (See Preparation Section).  Those of ordinary skill would have found it obvious to provide a Gallium containing layer on the surface of the particles according to Deshpande based on the fact that Kim teaches that the introduction of such a layer serves as an intermediate material that decreases lattice mismatch and increases stability.  These improved properties would have motivated those of ordinary skill in the art to combine the cited references.  All of the references are highly combinable as they are all drawn to synthetic means for creating semiconductor quantum dots. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734